Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 1980, which ruled that claimant was ineligible to receive benefits because he was not totally unemployed and available for employment. Claimant filed a claim for benefits effective March 17,1980 and was initially ruled ineligible because he was not totally unemployed and available for employment. Following a hearing, the initial determination was reversed by an Administrative Law Judge. Consequently, benefits were paid to claimant for all weeks he claimed total unemployment. Claimant claimed benefits only through the week ending May 25,1980. He made no claims thereafter and his benefit year expired on March 22, 1981. In its decision dated September 2, 1980, the board reversed the Administrative Law Judge, and this appeal by claimant ensued. Although the board’s decision resulted in an overpayment of benefits, the local insurance office has ruled that all benefits received by claimant are nonrecoverable. Accordingly, this appeal is academic and should be dismissed as such. Appeal dismissed, as academic, without costs. Mahoney, P. J., Kane, Main, Casey and Herlihy, JJ., concur.